DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. [US 2009/0132992 A1].

Regarding claims 1, 14 and 20, Zhou et al. discloses an optical proximity correction method (Fig. 3) / a substrate processing method (Abstract), comprising: 
receiving input of a mask design layout into an optical proximity correction tool (paragraphs [0037]); performing a mask design layout simulation using field-guided post-exposure bake parameters (paragraphs [0005]-[0008]); and generating an optical proximity correction model based at least partially upon the field-guided post-exposure bake parameters (paragraphs [0024]-[0029]).

Regarding claims 2 and 15, Zhou et al. discloses wherein the field-guided post-exposure bake parameters comprise one or more of anisotropic acid etching characteristics, ion generation and/or movement characteristics, electron movement characteristics, hole movement characteristics, and chemical reaction characteristics (paragraphs [0024]-[0029]).

Regarding claims 3 and 4, Zhou et al. discloses wherein the optical proximity correction tool comprises: a processor; and a memory configured to store a lithography mask design layout, wherein the lithography mask design layout is a data file (paragraph [0022]).

Regarding claims 5 and 6, Zhou et al. discloses further comprising: generating the optical proximity correction model based upon one or more parameters of a lithography apparatus, wherein the one or more parameters of the lithography apparatus comprise a type and dosage of electromagnetic energy and optical lens parameters (paragraphs [0024]-[0029]).

Regarding claims 7-9, Zhou et al. discloses further comprising: generating the optical proximity correction model based upon one or more parameters of the substrate, wherein the one or more parameters of the substrate comprise a type of film to be patterned, layer stacks to be etched, and the presence of one or more antireflective coatings, wherein the one or more parameters of the substrate comprise optical characteristics of one or more or the type of film to be patterned, the layer stacks to be etched, and the one or more antireflective coatings (paragraphs [0021]-[0029]).

Regarding claims 10 and 16, Zhou et al. discloses further comprising: generating the optical proximity correction model based upon the type and material of a mask utilized to pattern the substrate (paragraphs [0022]-[0029]).

Regarding claims 11-13 and 17-19, Zhou et al. discloses further comprising: performing an optical proximity correction process to adjust the mask design layout, further comprising: altering the mask design layout is response to performing the optical proximity correction process, further comprising: altering a mask error enhancement factor in response to performing the optical proximity correction process (paragraphs [0024]-[0029]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882